Exhibit 10.14

NINTH LEASE MODIFICATION AGREEMENT

AGREEMENT made as of November 5, 2009, by and between 60 EAST 42ND ST.
ASSOCIATES L.L.C., a New York limited liability company having its office at 60
East 42nd Street, New York, New York 10165 (hereinafter called “Landlord”), and
LINCOLN BUILDING ASSOCIATES L.L.C., a New York limited liability company having
its office at 60 East 42nd Street, New York, New York 10165 (hereinafter called
“Tenant”).

W I T N E S S E T H:

WHEREAS, the parties are respectively the current landlord and tenant under that
certain lease dated October 1, 1958, as modified by agreements dated January 1,
1964, as of January 1, 1977, as of April 1, 1979, as of April 1, 1981, as of
April 1, 1982, as of October 1, 1987, March 1, 2000 and as of November 23, 2004
(the “Lease”), covering premises known as and by the street numbers 60 East 42nd
Street and 301 Madison Avenue, New York, New York (the “Building”);

WHEREAS, Landlord and Tenant have each consented to increase the outstanding
principal balance of the mortgagee encumbering on the fee title up to $100
million pursuant to consent solicitations, dated respectively, September 13,
2004 and August 11, 2004 (the “Consents”), and to pay the debt service thereof
by increasing the rent under the Lease;

WHEREAS, the principal indebtedness received by mortgages on said fee title is,
as of the date hereof $80,012,524.00;

WHEREAS, Landlord intends to increase the mortgage indebtedness by $16,000,000
to bring the outstanding principal balance thereof to $96,012,524.00, as
permitted by the Consents; and

WHEREAS, Landlord and Tenant desire to modify the Lease as hereinafter set
forth.

NOW, THEREFORE, in consideration of mutual covenants herein contained, the
parties hereto, intending to be bound, hereby agree as follows:

1.(a) Landlord agrees advances of loan proceeds of any Permitted Mortgage (as
defined in the Lease) shall be deposited by Landlord in an interest-bearing
money market or similar account and disbursed to Landlord and /or to Tenant upon
submission of documents reasonably required from Tenant by Landlord for the
purposes set forth in the Consents. For purposes of determining Additional Rent
and Further Additional Rent, all interest earned on amounts so held by Landlord
and disbursed to Tenant shall be treated as income of Tenant.

 

41654.3



--------------------------------------------------------------------------------

(b) Tenant agrees to join in the Mortgage (as defined in the Lease) and the
Amended and Restated Assignment of Leases and Rents (as defined in the Mortgage)
for the purpose of mortgaging its estate under the Lease and assigning, as
additional security, all of its right, title and interest in and to the
subleases and rents to secure payment of the Mortgage indebtedness, all as more
particularly set forth in said Amended and Restated Assignment of Leases and
Rents; provided that Tenant’s liability for such payment shall be limited to
such estate.

2. Paragraph 2A(ii) of the Lease is hereby deleted in its entirety and replaced
by the following:

“(ii) Commencing on the date hereof, Tenant covenants to pay, in advance, on the
first day of each month during the term of this Lease (with payments to commence
on the first day of the first month following the date hereof) and any renewal
term of this Lease, a basic rent (hereinafter called “Basic Rent”) at an annual
rate equal to (i) $24,000 plus (ii) the constant installment payments of
interest and amortization (excluding any balloon principal payment due at
maturity) payable during such year under all mortgages to which this Lease is
subordinate pursuant to Paragraph 30 hereof. The Basic Rent shall be adjusted on
a dollar-for-dollar basis by changes in the annual debt service on such
mortgages. It is further understood and agreed that the amount of Basic Rent
shall be adjusted upon a refinancing of any Mortgage (as defined in Paragraph
30), subject to and in accordance with the provisions of Paragraph 30.”

3. Paragraph 13 of the Lease is hereby deleted in its entirety and replaced by
the following:

“13. Tenant agrees that its rights hereunder are subordinate to:

 

  (i) the mortgage(s) presently encumbering the demised premises; and

 

  (ii) any future mortgages placed on the demised premises provided that (a) the
aggregate principal balance of all mortgages now or hereafter placed on the
demised premises does not exceed $100,000,000 plus refinancing costs, (b) such
new mortgages are made by an institutional lender on a non-recourse basis and
(c) the proceeds of the loan(s) secured by any new mortgage(s) are (i) used to
refinance the then existing mortgage(s) on the demised premises, (ii) pay
refinancing costs in connection therewith and/or (iii) building improvements in
connection with the demised premises.

 

- 2 -

41654.3



--------------------------------------------------------------------------------

(Each mortgage to which Tenant’s rights hereunder are subordinate is hereinafter
a “Permitted Mortgage”). Tenant agrees to execute, upon demand, any documents
required to evidence such subordination. Tenant further agrees that it will not
do or suffer to be done any act upon the demised premises which will violate any
of the terms of any Permitted Mortgage or the obligations secured thereby.”

4. Subject to the provisions of Paragraph 1 hereof, any costs, fees and expenses
incurred in connection with the execution of this Agreement or the completion of
the transactions contemplated herein, shall be paid from proceeds advanced under
the Mortgage. Any such costs, fees, and expenses paid by Tenant from sources
other than the loan secured by the Mortgage may be deducted in the year expended
in calculating Tenant’s net income for purposes of determining Additional Rent
and Further Additional Rent under the Lease.

5. Paragraph 30 of the Lease is hereby deleted in its entirety and replaced by
the following:

“30. For the purpose of this Paragraph 30, the term “Mortgage” shall mean any
fee mortgage to which the Lease is subordinate under the provisions of Paragraph
13 of this Lease, and the term ‘refinancing’ shall include any consolidation,
modification, renewal, extension or replacement thereof. In the event that there
shall be one or more refinancings of any Mortgage or in the event that the
monthly debt service payments under any Mortgage shall be adjusted pursuant to
the terms thereof, the annual Basic Rent will be modified to equal to the sum of
TWENTY-FOUR THOUSAND DOLLARS ($24,000.00) plus an amount equal to the constant
installment payments for interest and amortization (not including any balloon
principal payment due at maturity) required annually under all Mortgages.”

6. Landlord and Tenant agree to negotiate the terms of additional options to
permit Tenant to extend the term of the Lease beyond its current expiration
date, on the condition that such extension rights shall be in proportion to the
net present benefit to Landlord of the increase in Basic Rent and the completed
Improvement Program.

7. Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Lease.

8. Except as herein modified and as otherwise agreed between Landlord and
Tenant, the Lease shall remain in full force and effect, and the parties hereby
ratify and confirm all of the other terms, covenants and conditions thereof.

9. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.

 

- 3 -

41654.3



--------------------------------------------------------------------------------

Landlord: 60 EAST 42ND ST. ASSOCIATES L.L.C. By:  

/s/ Anthony E. Malkin

  Name: Anthony E. Malkin   Title:   Member Tenant: LINCOLN BUILDING ASSOCIATES
L.L.C. By:  

/s/ Peter L. Malkin

  Name: Peter L. Malkin   Title:   Member

 

- 4 -

41654.3